NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2022
                               Decided February 7, 2022

                                         Before

                    MICHAEL S. KANNE, Circuit Judge

                    DIANE P. WOOD, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 20-3506

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Illinois.

      v.                                       No. 4:19-CR-40085-JPG-13

TERRY TURNER,                                  J. Phil Gilbert,
     Defendant-Appellant.                      Judge.

                                       ORDER

       Terry Turner pleaded guilty to distributing and conspiring to distribute
methamphetamine. 21 U.S.C. §§ 841(a)(1), 846. The district court sentenced him to
10 years in prison—the statutory minimum—after denying his motion for a lower
sentence under the “safety valve” provision of 18 U.S.C. § 3553(f) and U.S.S.G.
§ 5C1.2(a). Turner appeals, but his appointed counsel believes that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Turner
did not respond to counsel’s motion, see CIR. R. 51(b), but he attached to his notice of
appeal a letter identifying the arguments that he seeks to make. Because counsel’s brief
appears to address thoroughly the primary issue that Turner wishes to raise, we limit
No. 20-3506                                                                         Page 2

our review to the matters addressed in the brief and Turner’s letter. See United States v.
Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel tells us that he consulted with Turner, and Turner does not want to
withdraw his plea. Counsel therefore appropriately considers only potential challenges
to Turner’s sentence. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       At sentencing, the parties discussed Turner’s eligibility for the safety valve,
which allows a court to sentence certain low-level offenders below the statutory
minimum. The court determined that Turner met all the criteria but one: that the
defendant must “truthfully provide[] to the Government all information and evidence
the defendant has concerning the offense … .” § 3553(f)(5); § 5C1.2(a)(5). Turner
provided no information to the government beyond the admissions in his plea
agreement. Turner told the district court that he had nothing more to provide: the
government already knew about his involvement in the offense—otherwise it could not
have indicted him—and by pleading guilty he confirmed the accuracy of its
information. But, as counsel observes, prosecutors asked Turner for undisclosed details
about his relationship with his buyer, and counsel told Turner that to qualify for relief
Turner needed at least to meet with a prosecutor on the subject. Counsel offered to
arrange the meeting, but Turner declined.

        We agree with counsel that Turner could not reasonably challenge the denial of
safety-valve relief. We would review that ruling for clear error, United States v. Collins,
924 F.3d 436, 441 (7th Cir. 2019), and no clear error arguably occurred. Beyond his
admission of guilt—which by itself does not qualify him for safety-valve relief—Turner
rebuffed the government’s request to confer about supplying more information.
See United States v. Arrington, 73 F.3d 144, 148 (7th Cir. 1996). Turner had to
“demonstrate to the court that he ha[d] made a good faith attempt to cooperate with
authorities.” United States v. Ramirez, 94 F.3d 1095, 1102 (7th Cir. 1996) (internal
quotation omitted). Because he refused even to meet with authorities, he could not
plausibly argue that the district court clearly erred in finding that he made no good-
faith effort to cooperate.

       Finally, we construe Turner’s letter to argue that the court committed two
procedural errors at sentencing, but both arguments are frivolous. First, Turner argues
that the court erred at sentencing by basing his guidelines range on a quantity of
methamphetamine greater than that alleged in the indictment. He is mistaken: A
No. 20-3506                                                                         Page 3

sentencing court is generally not constrained by the drug quantities specified in the
indictment. United States v. Abdulahi, 523 F.3d 757, 760 (7th Cir. 2008). The one exception
to that rule—that judge-determined drug quantities may not be used to increase a
statutory maximum—is inapplicable here, because the statutory maximum was not
raised. See id. Second, Turner asserts that the court should have reduced his sentence
based on the sentencing factors in 18 U.S.C. § 3553(a). But he does not say which factor
received inadequate consideration, and we see no deficiencies in the court’s analysis,
which balanced the factors in mitigation (such as Turner’s health) against his offense
and history. Moreover, any error related to the Guidelines or the § 3553(a) factors
would be harmless because Turner received the statutory minimum sentence.

       We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.